ADAMS, Judge,
dissenting:
The majority concludes that Grattan v. Tillman, 323 P.2d 982 (Okla.1957) does not *1097support the appellant’s argument that the appellee’s lien was extinguished when she executed a quit claim deed to her former husband after the divorce decree was entered. I disagree.
The majority overlooks a statement by the Grattan Court which directly addresses this issue. After concluding that the judgment in that case did not create a lien, the Court noted: “Even if the judgment should be construed as constituting a lien against the home place, such right was clearly eliminated when Mrs. Grattan executed and delivered the quit claim deed to her husband.” 323 P.2d at 985. This statement was not necessary to the result the Court reached and was therefore technically dicta. Nevertheless, the statement directly addresses the issue before us, and I consider it binding precedent.
Moreover, the Court’s statement and the appellant’s argument are consistent with the general law concerning the effect of a quit claim deed. As recognized by the majority in a ease decided this date, “[a] quitclaim deed made in substantial compliance with statute on conveyances conveys all the right, title and interest, whatever that may be, of the maker thereof in and to the premises therein described.” Anchor Stone & Material Co. v. Pollok, 344 P.2d 559 (Okla.1959). Moreover, such a deed “conveys every interest of the grantor in the land covered thereby, including vested and possible future interests.” Bonebrake v. McNeill, 491 P.2d 269 (Okla.1971).
Based on these principles, I must conclude that the lien granted to the appellee in the initial decree ceased to exist after she executed the quit claim deed to her former husband. The later court-approved reaffirmation of that lien in a case in which the appellant was not a party could have no effect on the appellant’s interest in the land. I respectfully dissent.